Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is greater than 150 words. Correction is required. See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification must provide antecedent basis for the recitations of Claim 4. There is presently no indication in the specification as to the function of the pneumatic cylinder. In fact, the only recitations of the pneumatic cylinder in the instant specification are [0007]-[0008], [0020] and [0025]-[0026], which all merely repeat the same recitations of Claim 1 that the pneumatic cylinder is in contact with the bottom of the movable locking plate (11) and the fixed bottom compression plate (10).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 318a, 318b, 320a, 320b, 320c, 320d. 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because reference characters 308a and 308b are described in [0025] to refer to both the at least one tension rod having a top end connected to the bottom of the movable compression plate and a bottom end connected to the fixed bottom compression plate and to the at least one tension rod that is connected to the fixed top compression plate and the fixed bottom compression plate. 
The drawings are also objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the at least one spring indicated in Claim 1 that is connected to the top of the fixed bottom compression plate must be shown or the feature canceled from the claims. While figure 1 shows springs (14a, 14b) that are connected to the bottom of the movable compression plate (6) as required by Claim 1, figure 1 shows that the opposite end of each of the springs (14a, 14b) is connected to the movable locking plate (11), not the fixed bottom plate (10) as claimed. Figure 4 shows a similar configuration.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: line 8 of the claim appears to have a typographical error and should recite “at least one nut used in conjunction with each tension rod”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Particularly, independent Claim 1 recites “at least one spring disposed around the at least one tension rod and connected to the bottom of the movable compression plate and the top of the fixed bottom compression plate” (emphasis added), which is also recited in instant specification [0007]-[0008] and [0019], the only descriptions in the instant specification relating to the springs (14a, 14b). Claim 4 similarly recites “at least one spring disposed around each tension rod and connected to the bottom of the movable compression plate and the bottom of the fixed bottom compression plate” (emphasis added). However, instant figure 1 shows the springs (14a, 14b) each connected on one end to the movable compression plate (6) and connected on an opposing end to the movable locking plate (11), not the top of the fixed bottom plate (10) as claimed. Claim 1 requires that the tension rod (8a, 8b) is inserted through the movable locking plate (11) having one end of each tension rod connected to the movable compression plate (6) and one end connected to a fixed bottom plate (10); therefore, the claim implicitly requires that the movable locking plate (11) is interposed between the movable compression plate (6) and the fixed bottom compression plate (10), which is shown in figure 1. Further, Claim 4 requires that the pneumatic cylinder engages to provide upward vertical pressure on the movable locking plate which compresses the springs upward (the springs thereby exerting downward pressure on the movable locking plate 11). Based on this structure, it would appear to be nonsensical to have the at least one spring (14a, 14b) be connected to the bottom of the movable compression plate (6) and the fixed bottom compression plate (10) since this would no longer allow the at least one spring (14a, 14b) to press against the movable locking plate (11), effectively breaking the claimed structure. 
The relevant Wands factors are addressed below:
Breadth of the claims: the scope of independent Claims 1 and 4 does not require a direct physical connection when reciting the term “connected.” As such, the term “connected” could refer to being indirectly connected, which is the case between the at least one spring (14a, 14b) and the fixed bottom compression plate (10). However, there is no indication in the claims or the specification of indirect connections. Only direct physical connections shown in figure 1 based on the specification’s recitations of the term “connected”. As such, any reading of indirect “connection” would convolute the teachings of the instant specification.
Nature of the invention: the invention is drawn to a physical structure of a compression system, which relies on structures that generate force to compress the fuel cell stack. As such, the direct connections of components is critical to the functioning of the compression.
State of the prior art: fuel cell compression systems including springs and other compression force generating structures as known in the art as shown below with respect to prior art rejections. However, it is not known in the art how a compression system such as the claimed pneumatic cylinder would be capable of compressing a spring via a plate (the claimed movable locking plate) as indicated in original Claim 4 if the spring is not in contact with the plate, and is in fact only in contact with a plate below the pneumatic cylinder (the fixed bottom compression plate).
Level of predictability in the art: physical structures which press each other is highly predictable in the sense that applying a force to an object will compress that object. However, if the relationships between the component applying the force and the component being compressed is not clear, or, as indicated above, nonsensical, the predictability is unknown.
Amount of direction provided by the inventor: as indicated above, the specification does not provide any further details about the claimed springs other than duplicate recitations of what is claimed.
Existence of working examples: while figures 1 and 4 appear to show working examples including springs, these springs are not representative of the claimed structure for the reasons indicated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitations "the top end of the tension rod" and “the bottom end of the tension rod”. There is insufficient antecedent basis for the limitations of “the top” and “the bottom” in the claim. Tension rods are three dimensional structures, and therefore have multiple surfaces which could be considered “the top” and “the bottom”. Further, as the claim previously defines “at least one tension rod,” the recitations of “the tension rod” also lack antecedent basis since it is unclear whether the claim is referring to one or all of the tension rods encompassed by “at least one tension rod.” The claim also recites the limitations “the bottom of the movable compression plate” and “the top of the fixed bottom compression plate”. There is insufficient antecedent basis for the limitations of “the bottom” and “the top” since again, plates are three dimensional structures and therefore necessarily include more than one surface which could be considered “the bottom”.
Regarding Claim 2, the claim recites “the first rod”, “the second rod”, “the third rod” and “the fourth rod”. While the claim earlier recites “at least four rods”, there is insufficient antecedent basis for the limitations of “the first / second / third / fourth rod”. 
Regarding Claims 2 and 3, the claims each recite “the bottom left front side”, “the top left front side” and similar recitations regarding each of the rods. There is insufficient antecedent basis for each recitation of “the top / bottom right / left front / back side” since plates are three dimensional structures each having more sides than those recited in the claim, and it is unclear to which sides applicant is referring since the sides have not been previously defined in either of Claims 2 and 3 or independent Claim 1.
Regarding Claim 5, the claim recites openings located on “the left front side”, “the left back side” and similar recitations regarding each of the rods. There is insufficient antecedent basis for each recitation of “the right / left front / back side” since plates are three dimensional structures each having more sides than those recited in the claim, and it is unclear to which sides applicant is referring since the sides have not been previously defined. The claim also recites “the bottom” of the movable compression plate and “the bottom” of the movable locking plate. There is insufficient antecedent basis for these limitations of since again, plates are three dimensional structures and therefore necessarily include more than one surface which could be considered “the bottom”.

In order to advance prosecution, the examiner has considered the claims based on instant figure 1 to mean that the at least one spring is connected to the bottom of the movable compression plate and the top of the movable locking plate. Regarding all instances of antecedent basis issues, the examiner has considered the claims based on figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt (US 2019/0027773 A1) in view of Hyashi (US 9,123,936 B2) and Erikstrup (US 2008/0182152 A1), all newly cited
Regarding Claim 1, Lunt teaches a fuel cell stack (electrochemical-cell stack 12, see [0022] indicating a fuel cell) disposed between and in contact with a fixed top compression plate (end plate 16) and a movable compression plate (compression plate 22); at least one tension rod (alignment rods 34 connected with alignment pegs 48 of legs 46 as shown in figure 8) inserted through an opening on a movable locking plate (free endplate 18, see figures 6 and 8 showing that the legs 46 include alignment peg 48 which pass through openings 26 in the free endplate 18 to connect with the alignment rods 34), wherein the top end of the tension rod is connected to the bottom of the movable compression plate (the claimed “top end of the tension rod” corresponding with the bottom end of the alignment rod 34 shown adjacent to the compression plate 22 in figure 8, the claimed “bottom of the movable compression plate” corresponding to the top of the compression plate 22 shown in figure 8, noting that the claimed system is oriented upside down with respect to the figures of Lunt) and the bottom end of the tension rod is connected to a fixed bottom compression plate (base of compression tool 44, see in figure 8 how the alignment peg 48 is connected to the leg 46, which is connected to the base of the compression tool 44); at least one nut used in conjunction with each tension rod and disposed below the movable locking plate to secure the movable locking plate in position (locking nuts 32, which are threaded into corresponding threaded openings 26 as described in [0041], noting that the threading necessarily requires that the locking nut 32 is partially located above the free end plate 18 at least in the area of the threading in the angle shown in figure 8, noting again that the locking not 32 above the corresponding threading of the free end plate 18 corresponds to the claimed “below” since the directions of the Lunt figures are reversed with respect to the claimed directions); at least one spring disposed around the at least one tension rod (see figure 8 showing the Belleville washer stack 30 and compression cap 28 surrounding each tension rod as indicated in [0029]-[0030] noting that a Belleville washer is a type of disk spring, which meets the claimed limitation requiring a spring) and connected to the bottom of the movable compression plate and the top of the movable locking plate (see again figure 8, noting that this claim interpretation is based on instant figure 1 rather than the wording of the claim requiring that the spring is in contact with the top of the fixed bottom compression plate in view of the rejection above under 35 U.S.C. 112(a)).

    PNG
    media_image1.png
    780
    937
    media_image1.png
    Greyscale

Lunt is silent as to the particular electrolyte type of fuel cell encompassed by the fuel cell stack (12) described in [0022], and as such does not teach the claimed solid oxide fuel cell stack particularly. Lunt also does not teach a pneumatic cylinder in contact with the bottom of the movable locking plate (free end plate 18) and the fixed bottom compression plate (body of compression tool 44). 
However, Hyashi also teaches a solid oxide fuel cell stack compression system (see abstract and particularly figure 18), where the stack is compressed by two aligned springs (coil springs 405), which are separated from each other by a plate analogous to the instant movable locking plate (columnal members 331) and between two plates analogous to the instant movable compression plate (upper frame 311) and the instant fixed bottom compression plate (lower frame 313).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple compression systems (i.e. two sets of springs that are aligned between plates with an intervening plate between each set of springs) in order to improve the deformability of the compression system (see column 27 lines 35-40) over the single spring set compression system of Lunt.
Erikstrup also teaches a solid oxide fuel cell stack compression system (see abstract) and indicates that tie rods, such as the instant tension rods and the alignment rods (34) / alignment pegs (48) of Lunt, can experience compressive forces established by disc springs, coil springs, gas springs or using pneumatic cylinders or hydraulic cylinders.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that disk springs such as those shown in Lunt, coil springs such as those shown in Hyashi, and pneumatic cylinders such as those claimed, are all alternative physical structures that applying compressive force to fuel cell stacks via tie rod structures.
Regarding Claim 2, Lunt further teaches what appear to be tie rods (alignment rods 34) in each of the four corners of the rectangular fuel cell stack system (see figure 3), but does not indicate that they are connected to the fixed top compression plate (end plate 16) and the fixed bottom compression plate (base of compression tool 44).
However, Erikstrup teaches that rods (rigid tie-rods 6) in conjunction with springs (springs 7) and nuts (nuts 8) are used to apply compressive force between two fuel cell outer end plates (planar end plate flanges 5), each rod being located such that it contacts one of the front left corner, front right corner, back left corner or back right corner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize tie rods to connect the end plates in order to securely clamp the fuel cell compression system.
Regarding Claim 3, Lunt further teaches that the four tension rods (alignment rods 34 / alignment pegs 48) are inserted through four separate openings (openings 26) on the movable locking plate (free end plate 18), wherein the four separate openings are located on the left front side, the left back side, the right front side and the right back side of the movable locking plate (see figures 3 and 8-9).
Regarding Claim 4, as indicated in Claim 1, Lunt does not teach the claimed pneumatic cylinder. However, the claimed function of the pneumatic cylinder engaging to provide upward vertical pressure on the movable locking plate (intervening plate between two compression systems, in the instant case, the plate between the spring system and the pneumatic cylinder system) which then in turn compresses the at least one spring upward, which would allow the at least one lock nut to be screwed upwards and secured in contact with the bottom of the movable locking plate, would be met by modified Lunt since Hyashi obviates the inclusion of two compression systems with an intervening plate therebetween, and Erikstrup obviates the substitution of a spring system with a pneumatic cylinder system. Further, since Lunt teaches locking the compression system in place by screwing a nut (nuts 32) on the tension rod (alignment rod 34) and Erikstrup also teaches screwing a nut (nuts 8) on a tie-rod (rigid tie-rods 6), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically use the compression provided by compression systems to secure the intervening movable locking plate with a nut. 
Regarding Claim 5, Lunt teaches a fuel cell stack (electrochemical-cell stack 12, see [0022] indicating a fuel cell) disposed between and in contact with a fixed top compression plate (end plate 16) and a movable compression plate (compression plate 22); four tension rods (alignment rods 34 connected with alignment pegs 48 of legs 46 as shown in figure 8) inserted through four separate openings on a movable locking plate (free endplate 18, see figures 6 and 8 showing that the legs 46 include alignment peg 48 which pass through openings 26 in the free endplate 18 to connect with the alignment rods 34), wherein the four separate openings are located on the left front, left back, right front and right back sides of the movable locking plate (see figure 2 showing four openings near the four corners of the rectangular prism shaped free endplate 18), wherein the top end of each tension rod is connected to the bottom of the movable compression plate (the claimed “top end of the tension rod” corresponding with the bottom end of the alignment rod 34 shown adjacent to the compression plate 22 in figure 8, the claimed “bottom of the movable compression plate” corresponding to the top of the compression plate 22 shown in figure 8, noting that the claimed system is oriented upside down with respect to the figures of Lunt) and the bottom end of the tension rod is connected to a fixed bottom compression plate (base of compression tool 44, see in figure 8 how the alignment peg 48 is connected to the leg 46, which is connected to the base of the compression tool 44); at least one nut used in conjunction with each tension rod and disposed below the movable locking plate to secure the movable locking plate in position (locking nuts 32, which are threaded into corresponding threaded openings 26 as described in [0041], noting that the threading necessarily requires that the locking nut 32 is partially located above the free end plate 18 at least in the area of the threading in the angle shown in figure 8, noting again that the locking not 32 above the corresponding threading of the free end plate 18 corresponds to the claimed “below” since the directions of the Lunt figures are reversed with respect to the claimed directions); at least one spring disposed around each tension rod (see figure 8 showing the Belleville washer stack 30 and compression cap 28 surrounding each tension rod as indicated in [0029]-[0030] noting that a Belleville washer is a type of disk spring, which meets the claimed limitation requiring a spring) and connected to the bottom of the movable compression plate and the top of the movable locking plate (see again figure 8, noting that this claim interpretation is based on instant figure 1 rather than the wording of the claim requiring that the spring is in contact with the top of the fixed bottom compression plate in view of the rejection above under 35 U.S.C. 112(a)).
Lunt is silent as to the particular electrolyte type of fuel cell encompassed by the fuel cell stack (12) described in [0022], and as such does not teach the claimed solid oxide fuel cell stack particularly. Lunt also does not teach that the fixed top compression plate and the fixed bottom compression plate are connected with at least four rods as claimed. Lunt also does not teach a pneumatic cylinder in contact with the bottom of the movable locking plate (free end plate 18) and the fixed bottom compression plate (body of compression tool 44). 
However, Hyashi also teaches a solid oxide fuel cell stack compression system (see abstract and particularly figure 18), where the stack is compressed by two aligned springs (coil springs 405), which are separated from each other by a plate analogous to the instant movable locking plate (columnal members 331) and between two plates analogous to the instant movable compression plate (upper frame 311) and the instant fixed bottom compression plate (lower frame 313).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple compression systems (i.e. two sets of springs that are aligned between plates with an intervening plate between each set of springs) in order to improve the deformability of the compression system (see column 27 lines 35-40) over the single spring set compression system of Lunt.
Erikstrup also teaches a solid oxide fuel cell stack compression system (see abstract) and Erikstrup teaches that rods (rigid tie-rods 6) in conjunction with springs (springs 7) and nuts (nuts 8) are used to apply compressive force between two fuel cell outer end plates (planar end plate flanges 5), each rod being located such that it contacts one of the front left corner, front right corner, back left corner or back right corner. Erikstrup further indicates that tie rods, such as the instant tension rods and the alignment rods (34) / alignment pegs (48) of Lunt, can experience compressive forces established by disc springs, coil springs, gas springs or using pneumatic cylinders or hydraulic cylinders.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that disk springs such as those shown in Lunt, coil springs such as those shown in Hyashi, and pneumatic cylinders such as those claimed, are all alternative physical structures that applying compressive force to fuel cell stacks via tie rod structures.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rasten (US 20090114531 A1)- also teaches a spring system used in conjunction with tie rods, see figure 3; Ingaki (US 7977011 B2)- also teaches a spring compression system that is between two plates and secured with a screw, see figure 4, Jensen (US 20190088974 A1)- applicant’s own art that also indicates a pneumatic compression system; Blanchet (US 20040121216 A1)- teaches a compression system with multiple spring systems surrounding a tie rod, see figures 1-2; Kakuwa (US 20180138540 A1)- teaches a fuel cell compression system with springs surrounding tie rods with plates, see figure 2; Andreas-Schott (US 20080102345 A1)- teaches a fuel cell compression system with two springs that are aligned around a tie rod (see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723